Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

for the

J. B. HUNT TRANSPORT SERVICES, INC.

AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN

 

THIS  Restricted Stock Agreement (“Agreement”) made as of                     
by and between J. B. Hunt Transport Services, Inc. (“Company”) and
                                    (“Recipient”):

 

WHEREAS, the Company maintains the J.B. Hunt Transport Services, Inc. Amended
and Restated Management Incentive Plan (the “Plan”) under which the Company’s
Compensation Committee of the Board of Directors (“Committee”) may, among other
things, award shares of the Company’s $.01 par value Common Stock (“Common
Stock”) to such members of the Company’s management as the Committee may
determine, subject to terms, conditions, or restrictions as it may deem
appropriate;

 

WHEREAS, pursuant to the Plan, the Committee has awarded to Recipient a
Restricted Stock Award (“Award”) conditioned upon the execution by the Company
and the Recipient of this Agreement setting forth all the terms and conditions
applicable to such Award in accordance with the laws of the State of Arkansas;

 

THEREFORE, in consideration of the past services of the Recipient and the mutual
promises and covenants contained herein it is hereby agreed as follows:

 

1.                                      AWARD OF SHARES:

 

Under the terms of the Plan, the Committee has awarded to the Recipient an Award
on                                 (“Award Date”), for                     
shares of Common Stock subject to the terms, conditions and restrictions set
forth in this Agreement.  There will be no purchase price required by the
Recipient in connection with this transaction.

 

2.                                      AWARD RESTRICTIONS:

 

The Award vests as described below and each vested portion of the Award shall
expire thirty (30) days after each designated vesting date.

 

Upon each vesting date and upon satisfaction of the requirements of Paragraph 8,
the Company shall cause a stock certificate to be delivered, without legend, in
an amount reflecting the number of shares vested and registered on the Company’s
books

 

--------------------------------------------------------------------------------


 

in the name of the Recipient or the Recipient’s beneficiary.  Upon receipt of
such stock certificate, the Recipient or beneficiary are free, upon compliance
with applicable law, to hold or dispose of such certificate at will.

 

During the vesting period, those shares covered by the Award, but not vested,
are not transferable by the Recipient by means of sale, assignment, exchange,
pledge or otherwise.  However, during the vesting period, the Recipient does
have the right to tender for sale or exchange with the Company’s written
consent, any such shares in the event of any tender offer within the meaning of
Section 14(d) of the Securities Exchange Act of 1934.

 

3.                                      ADMINISTRATION OF AWARD:

 

The Restricted Stock shall be maintained in a book-entry account (the “Account”)
by and at the Company’s transfer agent until the restrictions associated with
such Restricted Stock expire pursuant to Sections 2, 4 or 8.  The Recipient
shall execute and deliver to the transfer agent one or more stock powers in
blank for the Restricted Stock.  The Recipient hereby agrees that the transfer
agent shall maintain such Account and the related stock power(s) pursuant to the
terms of this Agreement until such restrictions expire pursuant to Sections 2 or
4.   The shares of Restricted Stock subject to these Awards are not eligible for
dividend distributions (other than adjustments described in Paragraph 5), not
eligible to be voted and not eligible to be enrolled in any dividend
re-investment program until the restrictions thereon expire.

 

The Committee shall have full authority and discretion (subject only to the
express provisions of the Plan) to decide all matters relating to the
administration and interpretation of the Plan and this Agreement.  All such
Committee determinations shall be final, conclusive and binding upon the
Company, the Recipient, and any and all interested parties.

 

4.                                      EMPLOYMENT TERMINATION:

 

Termination of the Recipient’s employment with the Company for any reason other
than death or disability, shall result in forfeiture of the Award on the date of
termination to the extent not already vested.  If the Recipient terminates
employment with the Company due to death or disability during the vesting
period, that Award, to the extent not already vested, shall vest in full as of
the date of such termination.  If the Recipient’s employment terminates on
account of “early retirement” (as defined by the Committee), or under special
circumstances determined by the Committee, the Award, to the extent not already
vested, may be vested in full or in parts as determined by the Committee. The
Recipient may designate a beneficiary to receive the stock certificate
representing that portion of the Award automatically vested upon death.  The
Recipient has the right to change such beneficiary designation at will.

 

5.                                      ADJUSTMENT OF SHARES FOR
RECAPITALIZATION, ETC.

 

In the event there is any change in the outstanding Stock of the Company by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, there shall be substituted for or added to
each share of Stock theretofore appropriated or thereafter subject, or which may
become subject, to this Award, the number and kind of shares of stock or other
securities into which each

 

--------------------------------------------------------------------------------


 

outstanding share of Stock shall be so changed or for which each such share
shall be exchanged, or to which each such share shall be entitled, as the case
may be.  Adjustment under the preceding provisions of this Section 5 will occur
automatically upon any such change in the outstanding Stock of the Company.  No
fractional interest will be issued under the Plan on account of any such
adjustment.

 

6.                                      COMPANY RECORDS

 

Records of the Company or its Subsidiaries or Affiliates regarding any period(s)
of service, termination of service and the reason therefore, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.

 

7.                                      NO LIABILITY FOR GOOD FAITH
DETERMINATION.

 

The members of the Board and the Committee shall not be liable for any act,
omission, interpretation or determination taken or made in good faith with
respect to this Agreement or the Restricted Stock granted hereunder and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

 

8.                                      WITHHOLDING TAXES.

 

The Company will require the Recipient receiving the shares of Common Stock
under an Award, to reimburse the Company for such taxes required to be withheld
by the Company and withhold any distribution in whole or in part until the
Company is so reimbursed.  The Recipient may satisfy the withholding obligation
using cash or Company Common Stock owned (other than through this Award) by the
Recipient for at least six months prior to the vesting date.

 

9.                                      IMPACT ON OTHER BENEFITS:

 

The value of the Award (either on the Award Date or at the time the shares are
vested) shall not be includable as compensation or earnings for purposes of any
other benefit plan offered by the Company.

 

10.                               ACCELERATION OF VESTING:

 

Notwithstanding anything contained in this Agreement to the contrary, in the
event that, at any time following the date of a “change of control” (as
hereinafter defined)  (i) a Recipient’s employment with the Company or one of
its subsidiaries terminates as a result of such Recipient’s retirement,
termination without “just cause” (as hereinafter defined) by the Company or one
of its subsidiaries, or resignation by the Recipient for good reason; or
(ii) with respect to a recipient employed by one of the Company’s subsidiaries,
a “sale transaction” (as hereinafter defined) is effected; then all vesting
restrictions on any shares of the Company’s Common Stock or acquiring Company
Common Stock awarded to that participant under this Agreement shall immediately
lapse and such shares shall be vested.

 

--------------------------------------------------------------------------------


 

For purposes of this Plan, “just cause” shall mean the willful and continued
failure of a Recipient to substantially perform his duties with the Company or
one of its subsidiaries after a written demand for substantial performance is
delivered to such participant by the Board of Directors of the Company, or its
subsidiary, which specifically identifies the manner in which the board believes
that such participant has not substantially performed his duties; or willful
misconduct by the Recipient materially injures the Company or its subsidiaries
monetarily or otherwise (it being understood that no act, or failure to act, on
the part of a recipient shall be considered “willful” unless done, or omitted to
be done, by such Recipient in bad faith and with knowledge that the action or
omission was not in the best interest of the Company or such subsidiary).

 

“Sale transaction” shall mean, with respect to an employee of one of the
Company’s subsidiaries, the direct or indirect sale or other disposition by the
Company of in excess of fifty percent (50%) of the voting capital stock of such
subsidiary, the complete liquidation of such subsidiary, or the sale by such
subsidiary or all or substantially all of its assets.

 

For purposes of this Paragraph 10, “change of control” means:

 

(1)           Any transaction involving the acquisition (“Acquisition
Transaction”), by any person, corporation, partnership or other entity, or any
group (collectively referred to herein as a “person”), of beneficial ownership
of shares representing thirty percent (30%) or more of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (“Voting Securities”), but excluding, for this purpose, any such
acquisition by (a) the Company or any of its subsidiaries or any employee
benefit plan (or related trust) of the Company, or any of its subsidiaries, or
(b) any corporation with respect to which immediately following such
acquisition, shares representing more than fifty percent (50%) of such
corporation’s Voting Securities are beneficially owned, directly or indirectly,
by those persons who are the beneficial owners of the Company’s voting
securities immediately prior to such acquisition; or

 

(2)           Persons who as of May 1, 2005 constitute the Company’s board of
directors (the “Incumbent Board”) cease, for any reason, to constitute at least
a majority of the board, provided that any person becoming a director of the
Company subsequent to May 1, 2005 whose election was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall, for
the purposes of this Agreement, be considered to be a member of the Incumbent
Board; or

 

(3)           Approval by the stockholders of the Company of a reorganization,
merger or consolidation with respect to which those persons who were the
beneficial owners of the Company’s voting securities immediately prior to such
reorganization, merger or consolidation, do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, shares
representing more than fifty percent (50%) of the voting securities of the
corporation

 

--------------------------------------------------------------------------------


 

resulting from such reorganization, merger or consolidation, or a complete
liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company.

 

For purposes of this Paragraph 10, “acquisition transaction” means any of the
following events:

 

(a)                                  A merger, reorganization or consolidation
involving the Company in which the outstanding stock is converted into or
exchanged for the Common Stock of another entity, provided that such other
entity has not, prior to or at the time of such merger, reorganization or
consolidation, directly or indirectly acquired beneficial ownership of in excess
of twenty percent (20%) of the outstanding shares of the Company for
consideration other than such Common Stock (such a merger, reorganization or
consolidation being herein referred to as a “Stock Merger Transaction”); or

 

(b)                                 Any merger, reorganization or consolidation
involving the Company which is not a Stock Merger Transaction and with respect
to which these persons who were the beneficial owners of the Company stock
immediately prior to such merger, reorganization, or consolidation, do not,
following such merger, reorganization, or consolidation, beneficially own,
directly or indirectly, shares representing more than fifty percent (50%) of the
Common Stock of the corporation resulting from such merger, reorganization or
consolidation, or a complete liquidation or dissolution of the Company or the
sale or other disposition of all or substantially all of the assets of the
Company.

 

11.                               RIGHT TO CONTINUED EMPLOYMENT:

 

Nothing in this Agreement or in the Plan shall confer on a Recipient any right
to continue in the employ of the Company or in any way affect the Company’s
right to terminate the Recipient’s employment without prior notice at any time
for any and no reason.

 

12.                               AMENDMENTS:

 

This Agreement shall be subject to the terms of the Plan as amended except that
the Award that is the subject of this Agreement may not in any way be restricted
or limited by any Plan amendment or termination approved after the date of the
award without the Recipient’s written consent.

 

--------------------------------------------------------------------------------


 

13.                               FORCE AND EFFECT:

 

The various provisions of this Agreement are severable in their entirety.  Any
determination of invalidity or unenforceability of any one provision shall have
no effect on the continuing force and effect of the remaining provisions.

 

14.                               PREVAILING LAWS:

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Arkansas applicable to corporations and the issuance
of stock by Arkansas corporations.

 

15.                               SUCCESSORS:

 

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns and heirs of the respective parties.

 

16.                               NOTICE:

 

Unless waived by the Company, any notice to the Company required under or
relating to this Agreement shall be in writing and addressed to:

 

J. B. HUNT TRANSPORT SERVICES, INC.

Attention:  Kirk Thompson

P. O. Box 130

Lowell, Arkansas  72745

 

17.                               TERMS

 

Any terms used in this Agreement that are not otherwise defined shall have the
meanings prescribed to them in the Plan.

 

18.                               ENTIRE AGREEMENT:

 

This Agreement contains the entire understanding of the parties and shall not be
modified or amended except in writing and duly signed by the parties.  No waiver
by either party of any default under this Agreement shall be deemed a waiver of
any later default.

 

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the parties have signed this Agreement as of the date
hereof.

 

 

 

J. B. HUNT TRANSPORT SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 Kirk Thompson

 

 President and Chief Executive Officer

 

 

 

 

 

Recipient:

 

 

 

 

--------------------------------------------------------------------------------

 